Citation Nr: 1039290	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted service connection for bilateral hearing 
loss and assigned a noncompensable disability rating, effective 
May 22, 2008.  In May 2010, the Veteran was scheduled to testify 
at a hearing before a Veterans Law Judge; however, he canceled 
his hearing due to illness.  In July 2010, the Board remanded the 
case for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric testing conducted in April 2008 shows that the 
Veteran's right ear hearing loss was manifested by level II 
hearing, and his left ear hearing loss was manifested by level I 
hearing.    

2.  VA audiometric testing conducted in July 2010 shows that the 
Veteran's right ear hearing loss was manifested by level I 
hearing, and his left ear hearing loss was manifested by level II 
hearing.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic Code 
(DC) 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in June 2008 before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

As to the duty to assist, the Board notes that the Veteran's 
service treatment records have not been associated with the 
claims file.  However, in January 2008, these records were 
formally found to be unavailable as a result of the National 
Personnel Records Center (NPRC) fire of July 1973, after attempts 
to associate such records were made in November 2007 and January 
2008.  See January 2008 Request for Information.  The Board also 
acknowledges that, in cases where the Veteran's service treatment 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In this case, the RO has met 
this heightened duty to assist by obtaining the Veteran's VA 
treatment records, and providing him with two VA examinations.  
There is no indication from the claims file that the Veteran has 
received private treatment for his hearing loss, and accordingly, 
no such records could be obtained.  Additionally, as noted above, 
the RO attempted to substantiate the Veteran's claim by 
scheduling him for a hearing before a Veteran's Law Judge in May 
2010; however, on the date of his scheduled hearing, the Veteran 
contacted the RO and reported that he would be unable to attend 
the hearing as a result of illness.  

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's July 2010 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that it directed the RO 
to obtain complete copies of any recent VA treatment records and 
to schedule the Veteran for a VA audiological examination 
assessing the current severity of his bilateral hearing loss.  In 
this regard, the Board notes that, on remand, all relevant 
records were obtained, and in July 2010, the Veteran was afforded 
a VA audiological examination.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, in regard to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must also 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, the Board 
notes that the Court's rationale for requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
pertained to cases where consideration of referral for an extra-
schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  

In this case, the July 2010 VA examiner fully addressed the 
functional effects of the Veteran's hearing loss.  Specifically, 
the examiner noted that, in regard to occupational functioning, 
the Veteran was retired, and as such, currently had no 
occupational impairment as a result of his hearing loss.  
However, the examiner then went on to provide the opinion that, 
considering only the Veteran's bilateral hearing loss disability, 
with binaural amplification, the use of visual and contextual 
cues, and the appropriate Americans with Disabilities Act (ADA) 
accommodations, the Veteran would be expected to be employable in 
non-adverse listening environments.  Further, in regard to his 
daily activities, the July 2010 VA examiner reported that the 
Veteran experienced the most difficulty understanding group 
conversations when multiple people were talking, as well as 
having trouble understanding speech from a distance and programs 
on the television.  As such, because the July 2010 VA examiner 
described the functional effects caused by the Veteran's hearing 
disability, the Board finds that the July 2010 VA examination 
fully complies with the holding in Martinak.  

The Board acknowledges that, by contrast, the April 2008 VA 
examiner failed to address the functional effects of the 
Veteran's hearing loss.  Significantly, however, the Board finds 
that the evidence of record, including the Veteran's VA treatment 
records, the July 2010 and April 2008 VA examination reports, and 
the Veteran's statements in support of his claim, adequately 
addresses this issue.  Therefore, while the April 2008 VA 
examination is defective under Martinak, the Board finds that no 
prejudice results to the Veteran insofar as the functional 
effects of his hearing loss are adequately addressed by the 
entirety of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran was initially granted service connection for 
bilateral hearing loss in an August 2008 rating decision and was 
assigned a noncompensable disability rating, effective May 22, 
2008.  The Veteran disagrees with this rating assignment and 
contends that a higher rating is warranted.

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  However, as 
discussed below, because the level of impairment associated with 
the Veteran's hearing loss has been relatively stable throughout 
the appeal period, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

A review of the Veteran's VA treatment records reveals that, in 
December 2005, he was treated for bilateral cerumen impaction and 
otitis externa of the right ear.  Significantly, however, these 
records fail to show any treatment for bilateral hearing loss.  

In April 2008, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
55
60
LEFT
20
25
15
45
70

The average pure tone threshold in the Veteran's right ear was 40 
decibels, and the average pure tone threshold in his left ear was 
39 decibels.  On the Maryland CNC test, the Veteran received a 
score of 90 percent for the right ear and 94 percent for the left 
ear for word recognition.  Based on these examination results, 
the examiner diagnosed the Veteran with normal to moderately 
severe sensorineural hearing loss in the right ear, and normal to 
severe sensorineural hearing loss in the left ear.  

These results equate to an assignment of level II hearing for the 
Veteran's right ear and level I for his left ear, which merits a 
noncompensable rating using Table VI.  Table VIA is not available 
to the Veteran for either ear because 1) his pure tone threshold 
is not 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels 
or more at each of 1000, 2000, 3000, and 4000 Hertz.  

Subsequently, in July 2010, the Veteran was afforded another VA 
audiological examination, the results of which are as follows, 
with puretone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
65
75
LEFT
25
25
25
60
85

The average pure tone threshold in the Veteran's right ear was 50 
decibels, and the average pure tone threshold in his left ear was 
49 decibels.  On the Maryland CNC test, the Veteran received a 
score of 92 percent for the right ear and 90 percent for the left 
ear for word recognition.  Based on these results, the examiner 
diagnosed the Veteran with hearing within normal limits through 
500 Hertz sloping to mild to severe sensorineural hearing loss in 
the right ear, and hearing within normal limits through 2000 
Hertz sloping to moderately severe to severe sensorineural 
hearing loss in the left ear, with good speech recognition 
bilaterally.  

As noted above, the examiner also reported that the Veteran has 
difficulty understanding group conversations when multiple people 
are talking, speech at a distance, and programs on the 
television.  Moreover, the examiner reported that, while the 
Veteran's speech recognition scores for each ear were good 
without visual and contextual cues, he does have significant 
hearing loss, which poses challenges for him with regard to 
hearing and understanding normal conversational speech.  Further, 
the examiner stated that, with the use of hearing aids, the 
Veteran would be expected to understand speech significantly 
better, especially with the use of visual and contextual cues; 
however, she noted that, even with hearing aids, the Veteran 
would be expected to have significant difficulty hearing in 
adverse listening environments (i.e., with background noise or on 
the telephone).  The examiner acknowledged that the Veteran was 
currently retired, but went on to state that, if the Veteran were 
employed, under the ADA, his employer would be required to make 
reasonable accommodations as necessary to facilitate 
communication and provide a safe environment.  As such, the 
examiner went on to provide the opinion that, considering only 
the Veteran's bilateral hearing loss disability, with binaural 
amplification, the use of visual and contextual cues, and ADA 
accommodations as appropriate, the Veteran would be expected to 
be employable in non-adverse listening environments. 

The results of the July 2010 VA audiological examination equate 
to an assignment of level I hearing for the Veteran's right ear 
and level II for his left ear, which merits a noncompensable 
rating using Table VI.  Again, Table VIA is not available to the 
Veteran for either ear because 1) his pure tone threshold is not 
30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, and 2) his pure tone threshold is not 55 decibels or more 
at each of 1000, 2000, 3000, and 4000 Hertz.  

Although the Veteran contends that a higher rating is warranted 
for his bilateral hearing loss, the disability rating schedule is 
applied mechanically based on the results of audiometric testing.  
Because the evidence fails to establish a compensable rating 
under DC 6100 at any time during the appellate period, the 
Veteran's claim for an increased rating for bilateral hearing 
loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss (i.e., difficulty hearing at the 
conversational level and at a distance) are not shown to cause 
any impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria reasonably 
describe his disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


